Exhibit 10.5 PROMISSORY NOTE US$3,000 March 13, 2007 FOR VALUE RECEIVED, JEANNOT’S FURNISHINGS OF FLORIDA, INC., a Florida corporation (the “Maker”), agrees and promises to pay to the order of Jeannot McCarthy, her successors and/or assigns (the “Holder”) on or before the earlier of (a) December 31, 2010 or (b) the date the Maker generates a minimum of $300,000 in revenues/sales (the “Maturity Date”) at the Holder’s address at 201 Holly Lane, Plantation, Florida33317, or such other place as designated in writing by the Holder of this Promissory Note, the principal sum of THREE THOUSAND Dollars (US$3,000.00) (the “Loan”), with interest at a rate of 6% per annum, payable in lawful money of the United States which shall be legal tender in payment of all debts at the time of payment. This Promissory Note may be prepaid at any time prior to the Maturity Date by the Maker without premium or penalty. The Maker shall pay the Loan and interest to the Holder prior to Maturity Date as soon as Maker shall have raised gross proceeds of at least $300,000 from any financing undertaken by the Company. The entire principal amount of the Loan, shall be due and payable on the Maturity Date.In the event that any payment of principal falls due to a day that is Saturday, Sunday or holiday when national banks in the United States must or may be closed for business, the payment shall be due on the immediately following business day. While any default exists in the making of any of the payment under this Promissory Note, the Maker hereby promises to pay on the first day of each month interest on the principal balance of this
